 

 

- USDC SDNY

 

 

UNITED STATES DISTRICT COURT | DOCUMENT
SOUTHERN DISTRICT OF NEW YORK i ELECTRONICAELY FILE: -
=e es ee ee ew ew eee ee Ee ee eB Bw eB eB eB ee eB ee eB Ee eB eB eB Pe eB eB eB eB EF le xX . A
DOC #:
RAMON SANCHEZ-ROSSIS, eee:
Plaintiff, = —
-against- 18-cv-8471 (LAK)
THE CITY OF NEW YORK, et al.,
Defendants.

ORDER

LEWIS A. KAPLAN, District Judge.

The action is dismissed without prejudice for the reasons stated in the report and
recommendation of Magistrate Judge Henry Pitman to which no objection has been filed, The
Clerk shall close the case.

SO ORDERED.

Dated: August 17, 2019
pp

Lewis A. Kaplan
United States District Judge

 

 
